PER CURIAM.
Petitioner, Joseph Anthony Ciccarelli, filed a petition for writ of habeas corpus to secure a belated appeal from his judgment of conviction of possession of cocaine and sentence of thirty months incarceration. Essentially, petitioner argued that after sentencing, his defense counsel left the public defender’s office and that as the result of neglect, inadvertence or error, no timely notice of appeal was filed. The respondent filed a response which recognized that under these circumstances petitioner is entitled to file a belated appeal.
The undisputed facts demonstrate ineffective assistance of appellate counsel as a matter of law, such that no evidentiary hearing is warranted, and petitioner is entitled to relief by habeas corpus. State v. Meyer, 430 So.2d 440 (Fla.1983).
Therefore, we grant this petition for writ of habeas corpus to secure a belated direct appeal. Petitioner is directed to file his notice of appeal within twenty days of this date, and the parties shall follow the Florida Rules of Appellate Procedure for filing a record and briefs.
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.